DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph on 5/11/22.

1. (Currently Amended) A computer-implemented fitness guidance method, comprising:
collecting, by a wearable device, a face image of a user in real time in response to detecting a sport event of the user;
performing, by the wearable device, recognition on the face image;
determining, by the wearable device, a current sport state of the user based on a model that is trained by taking [[a]] face recognition results of known sport states as samples in advance; 
performing, by the wearable device, identity verification based on the face recognition result; 
storing, by the wearable device, detected sport data of the user;
establishing, by the wearable device, a corresponding between the detected sport data and an identity verification result; 
providing, by the wearable device, a prompt for advising the user based on the current sport state;
collecting, by the wearable device, a speech of the user in real time;
performing, by the wearable device, recognition on the speech to obtain a speech recognition result; 
sending, by the wearable device, the speech recognition result to Internet; and
providing, by the wearable device, information related to a speech recognition result from the Internet, wherein the information comprises at least one of weather, news and video.
2. (Currently Amended) The method according to claim 1, wherein, performing recognition on the face image comprises:
performing facial expression recognition on the face image,
wherein the sport state comprises sport normality, sport abnormality, or excessive abnormality
3. (Cancelled) 
4. (Original) The method according to claim 1, wherein, providing the prompt for advising the user based on the current sport state, comprises:
providing the prompt for advising the user based on the current sport state and in conjunction with prestored historical sport data of the user and/or attribute information of the user.
5. (Currently Amended) The method according to claim 1, further comprising:
adjusting, by the wearable device, a control parameter of a fitness device based on a feedback of the user on the prompt.
 6. (Cancelled) 
7. (Currently Amended) A wearable device, comprising:
one or more processors;
at least one camera, configured to collect a face image of a user in real time in response to detecting a sport event of the user; and
a storage device, configured to store one or more programs;
wherein the one or more processors are configured to execute the one or more programs to implement following actions:
collecting a face image of a user in real time in response to detecting a sport event of the user;
performing recognition on the face image;
determining a current sport state of the user based on a model that is trained by taking [[a]] face recognition results of known sport states as samples in advance; 
performing identity verification based on the face recognition result; 
storing detected sport data of the user;
establishing a corresponding between the detected sport data and an identity verification result; 
providing a prompt for advising the user based on the current sport state;
collecting, by the wearable device, a speech of the user in real time;
performing, by the wearable device, recognition on the speech to obtain a speech recognition result; 
sending, by the wearable device, the speech recognition result to Internet; and
providing, by the wearable device, information related to a speech recognition result from the Internet, wherein the information comprises at least one of weather, news and video.
8. (Currently Amended) The device according to claim 7, wherein, performing recognition on the face image comprises:
wherein the sport state comprises sport normality, sport abnormality, or excessive abnormality
9. (Cancelled)
10. (Original) The device according to claim 7, wherein, providing the prompt for advising the user based on the current sport state, comprises:
providing the prompt for advising the user based on the current sport state and in conjunction with prestored historical sport data of the user and/or attribute information of the user.
11. (Original) The device according to claim 7, wherein the one or more processors are configured to execute the one or more programs to implement following further actions:
adjusting a control parameter of a fitness device based on a feedback of the user on the prompt.
12. (Cancelled) 
13. (Currently Amended) A non-transitory computer readable storage medium, stored with computer programs thereon, wherein the computer programs are configured to be executed to implement the implement a fitness guidance method including:
collecting a face image of a user in real time in response to detecting a sport event of the user;
performing recognition on the face image;
determining a current sport state of the user based on a model that is trained by taking [[a]] face recognition results of known sport states as samples in advance; 
performing identity verification based on the face recognition result; 
storing detected sport data of the user;
establishing a corresponding between the detected sport data and an identity verification result; 
providing a prompt for advising the user based on the current sport state;
collecting, by the wearable device, a speech of the user in real time;
performing, by the wearable device, recognition on the speech to obtain a speech recognition result; 
sending, by the wearable device, the speech recognition result to Internet; and
providing, by the wearable device, information related to a speech recognition result from the Internet, wherein the information comprises at least one of weather, news and video.
14. (Currently Amended) The non-transitory computer readable storage medium according to claim 13, wherein, performing recognition on the face image comprises:
performing facial expression recognition on the face image,
wherein the sport state comprises sport normality, sport abnormality, or excessive abnormality
15. (Cancelled)
16. (Original) The non-transitory computer readable storage medium according to claim 13, wherein, providing the prompt for advising the user based on the current sport state, comprises:
providing the prompt for advising the user based on the current sport state and in conjunction with prestored historical sport data of the user and/or attribute information of the user.
17. (Original) The non-transitory computer readable storage medium according to claim 13, wherein the method further comprises:
adjusting a control parameter of a fitness device based on a feedback of the user on the prompt.
18. (Cancelled) 

REASONS FOR ALLOWANCE
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of Applicant's Remarks filed on April 25, 2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651